Citation Nr: 1726221	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  06-20 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for left elbow tendonitis.

2.  Entitlement to an increased evaluation in excess of 20 percent for degenerative disc disease (DDD) of the lumbar spine with lumbar strain and muscle spasms prior to May 11, 2016, and in excess of 40 percent as of May 11, 2016.


REPRESENTATION

Veteran represented by:	J. Robert Surface, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran had active service from June 1982 to July 1982 and from November 1982 to November 2002.  He was awarded the Combat Infantryman Badge for service in Grenada. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veteran's Affairs (VA) Regional Offices (RO) in Columbia, South Carolina.

In a September 2005 rating decision, the RO, in pertinent part, denied entitlement to service connection for left elbow tendonitis.

In a January 2008 rating decision, the RO, in pertinent part, denied an evaluation in excess of 20 percent for DDD of the lumbar spine with lumbar strain and muscle spasm.

The Veteran testified before the undersigned Acting Veterans Law Judge in a hearing at the RO in August 2010.  A transcript of the hearing has been associated with the claims file.

The case was remanded in April 2011 for additional development.  It is again before the Board for further appellate review.

In a September 2016 rating decision, the RO increased the Veteran's rating for his spine disability to 40 percent, effective May 11, 2016.  The Veteran has not expressed satisfaction with the higher rating. This issue thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a Veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

The issue of entitlement to an increased evaluation in excess of 20 percent for DDD of the lumbar spine with lumbar strain and muscle spasms prior to May 11, 2016, and in excess of 40 percent as of May 11, 2016 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In a written notice from the Veteran's representative dated August 3, 2011, the Board received notification that a withdrawal of the appeal for the issue of entitlement to service connection for left elbow tendonitis is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to service connection for left elbow tendonitis by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, written notice from the Veteran's representative was received in August 2011 expressing his desire to withdrawn the appeal of entitlement to service connection for left elbow tendonitis.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and it is dismissed.


ORDER

The appeal of the claim for entitlement to service connection for left elbow tendonitis is dismissed.


REMAND

The issue on appeal involves the disability evaluation that has been assigned to the Veteran's lower back disability.  The Court has recently issued directives regarding VA examinations in Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board notes that the Veteran was afforded a VA examination in May 2016, but the VA examination was inadequate per Correia.  In the Correia case, the Court required a pain assessment in an examination in order for the examination to be adequate.  Specifically, the examiner must test for pain in both active and passive motion, as well as in weight-bearing and nonweight bearing.  In light of the foregoing, the Veteran must be afforded another VA examination which fully complies with Correia.  The examiner must test for pain in both active and passive motion, as well as in weight-bearing and nonweight bearing.

Furthermore, as this claim goes back several years and has a staged rating, the Board finds that it is necessary to ask for a retroactive medical opinion as to what the Veteran's range of motion in passive, weight-bearing and nonweight-bearing may have been at the time of the prior VA examination in January 2008 and May 2016, if possible to provide without resorting to speculation.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and extent of his service-connected lower back disability.  The examiner should be provided with the Veteran's claims file and a copy of this Remand and should review the Veteran's medical history prior to conducting the examination.  All tests and studies deemed necessary should be accomplished at this time.

Readings should be obtained concerning the Veteran's range of motion of the lower back and any limitation of function of the parts affected by limitation of motion.  The examiners should also be asked to include the normal ranges of motion of the lower back.  Additionally, the examiner should be requested to determine whether the lower back exhibits weakened movement, excess fatigability, or incoordination, and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion lost or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.

The examiner should also be asked to express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or on use.

The examiner should specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing. 

If possible to do so without resorting to speculation, the examiner should render a retrospective opinion as to whether passive motion, and/or motion in weight-bearing and nonweight-bearing would be different from the active range of motion shown on the prior VA examinations in January 2009 and May 2016 and, if so, the extent to which it would be different.  If any opinion cannot be rendered without resorting to speculation, the examiner should so state and explain the reasons why the opinion cannot be given.

The examiner should discuss the total duration of any incapacitating episodes (number of days) in the past twelve (12) months.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician.  The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given

2.  Thereafter, the AOJ should readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran and the Veteran's representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 




that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


